Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 08/08/2022 for application 16/721066.
Claims 1, 4, 9, 12, 15, and 17 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn et al. (US 2019/0051376 A1) in view of Shriberg et al. (US 2019/0385711 A1)

In claim 1, a method for determining a level of engagement of a patient with a provider, the method comprising:
Gallopyn teaches:
one or more processors retrieving previous health information of a patient from a plurality of sources and including a plurality of previous instances of health condition of the patient (Para. 68 wherein patient medical records can be stored and distrusted); 
the one or more processors generating ground-truth health conditions of the patient, based on an assessment performed on the plurality of previous instances of the health condition of the patient respectively, in which the assessment includes the health information of the patient and an expert review of a level of engagement of the patient for respective previous instances of the assessment performed by a provider (Para. 68 wherein medical transcripts of past medical records may be reviewed for accuracy and corrections) ; 
Gallopyn does not explicitly teach however Shriberg teaches:
the one or more processors generating a regression model predicting a probability of the level of engagement of the patient based on the assessment performed on the plurality of previous instances of the health condition of the patient and the expert review of the level of engagement associated with each previous instance of assessment (Para. 425 wherein a regression model is used to predict and score patients)
Gallopyn further teaches:
the one or more processors receiving a current set of patient health information, results of natural language processing of a dialog between the patient and a current provider performing a current assessment of the health condition of the patient (Para. 52 wherein environment data is monitored. Para. 74 and 92 teachers monitoring interactions using visual speech recognition and audio of the interaction), 
Gallopyn does not explicitly teach however Shriberg teaches:
as well as observation of patient eye contact, body language, response time to provider’s questions, response repetition, and environmental conditions monitored during the current assessment of the patient (Para. 289 wherein patient facial cue modeling is taught. The modeling includes eye and pose of a patients. Para. 350 and 460 wherein environment condition is used in the model. Para. 206 teaches monitoring question quality and repetitions); 
Shriberg  further teaches:
the one or more processors applying the current set of patient information, the results of the natural language processing of the dialog, and observations and the environmental conditions monitored during the current assessment to the regression model (Para. 425-427)l; and 
in response to determining the probability of the level of engagement of the patient to the current provider, the one or more processors sending the probability of the level of engagement of the patient predicted by the regression model, to the current provider (Para. 560-561 and 564).

It would have been obvious to ordinary skill in the art at the time of filling to combine automated clinical documentation system of Gallopyn with system and method for monitoring, assessing, screen, and estimating mental condition of a patient by using regression models and environmental data as taught in Shriberg. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 2, Gallopyn teaches the method of claim 1, wherein the current set of patient health information includes vital signs (Para. 74), health information from wearable devices and health applications of the patient (Para. 123), health history from accessible electronic records of the patient (Para. 68). Para. Gallopyn does not explicitly teach however Shriberg teaches sentiment of the patient from social media content of the patient (Para. 153). The motivation to combine references is the same as seen in claim 1.

As per claim 3, Gallopyn teaches method of claim 1, further comprising: the one or more processors determining a topic and correspondence of questions by the current provider and responses by the patient by applying natural language processing and semantic analysis to the dialog between the patient and the current provider performing the current assessment of the health condition of the patient (Para. 103 and 149); and 
Gallopyn does not explicitly teach however Shriberg teaches:
the one or more processors determining whether the responses by the patient indicate positive features of engagement of the patient to the current provider (Para. 215 and 342). The motivation to combine references is the same as seen in claim 1.

As per claim 4, Gallopyn teaches the method of claim 1. Gallopyn does not explicitly teach however Shriberg teaches: wherein the probability of the level of engagement of the patient with the current provider is based on one or a combination selected from a group consisting of: the current set of patient information including sleep patterns, the environmental conditions monitored during the current assessment of the health condition of the patient, and the dialog between the patient and the current provider ( Para. 246). The motivation to combine references is the same as seen in claim 1.

As per claim 5, Gallopyn teaches the method of claim 1, further comprising: 
the one or more processors monitoring the dialog between the patient and the current provider by streaming audible content of the dialog between the patient and the current provider to the natural language processing and a semantic analysis (Para. 82; and 
the one or more processors monitoring a noise level, temperature, additional people present, and background movement of the environmental conditions during the current health condition assessment of the patient (para. 61).

As per claim 6, Gallopyn teaches the method of claim 1. Gallopyn does not explicitly teach however Shriberg teaches further comprising: the one or more processors providing a suggestion of questioning to the current provider to improve the level of engagement of the patient (Para. 149 and 242); and 
the one or more processors delaying an entry of the current assessment of the health condition of the patient into electronic health records until the current provider reconfirms a diagnosis associated with the current assessment of the health condition of the patient (para. 371-372). The motivation to combine references is the same as seen in claim 1.

As per 7, Gallopyn teaches the method of claim 1, wherein the health information of the patient from the plurality of sources is retrieved from a combination of sources selected from a group consisting of: the patient's wearable devices, health applications, electronic health history of the patient, data from previous patient-provider dialogs, and social media data (Para. 51, 68).

As per claim 8, Gallopyn teaches the method of claim 1. Gallopyn does not explicitly teach however Shriberg teaches, wherein the results of natural language processing of a dialog between the patient and the current provider performing the current assessment of the health condition of the patient include data determining a topic of respective questions asked by the current provider and topic, sentiment, and alignment of responses by the patient to the respective questions asked by the current provider (Para. 150, 439 and 564). The motivation to combine references is the same as seen in claim 1.

Claim 9-20 recite substantially similar limitations as seen in claims 1-8 and hence are rejected for similar rationale as noted above.
Conclusion
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686